02/02/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: OP 21-0038


                                         OP 21-0038


  RICHARD GENE DAVIDSON,

               Petitioner,

        v.                                                           ORDER

  WARDEN NOLAN,'                                                          FILED
               Respondent.
                                                                         FEB 0 2 2021
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       State of Montana

       Richard Gene Davidson petitions this Court for habeas corpus relief to invalidate a
ten-year parole ineligibility restriction imposed by the Nineteenth Judicial District Court,
Lincoln County. Davidson claims that this restriction "denies [him] treatment." He
contends that the District Court relied on incorrect information when it irnposed his
sentence. Davidson explains that he moved for one correction in District Court and was
granted relief. He provides a copy of an order in which the court amended its 2018
judgment by deleting the last reason for imposing the sentence: "11. As to your
dangerousness,I find that you are a violent offender." Citing to several sentencing statutes,
Davidson further contends that the sentencing court gave no reasons when it irnposed this
parole ineligibility restriction.
       At the outset, Davidson's claims concerning incorrect inforrnation in his
pre-sentence investigation report and other claims about what information the Judge used
in sentencing would have been inore appropriate in a direct appeal with this Court.
Davidson did not appeal his conviction or sentence and is precluded from raising such
issues in his Petition. Section 46-22-101(2), MCA.          In 2018, Davidson applied for
sentence review. The Sentence Review Division affinned the sentence.




1 According to the website for CoreCivic's Crossroads Correctional Center in Shelby, Montana,
the Warden is Peter Bludworth.
       The January 22, 2018 Judgment and Sentence reveals that the District Court
sentenced Davidson for felony vehicular homicide while under the influence to the
Montana State Prison for a thirty-year term with ten years suspended.              The court
specifically stated: "[Davidson] shall not be eligible for parole for the first 10 years, and
until he has completed appropriate chemical dependency treatment."
       Davidson refers to § 46-18-202, MCA, which requires the reason for parole
ineligibility restriction in writing. "If the sentencing judge finds that the restriction is
necessary for the protection of society, the judge shall impose the restriction and the
judgment    must    contain    a   statement       of the   reasons   for   the   restriction."
Section 46-18-202(2), MCA (2015).
       Contrary to Davidson's assertions, the court listed the reasons for the sentence. We
point to three ofthese that are pertinent here:
       5. I will at the same time consider your individual characteristics,
          circumstances, needs and potentialities. My reasons for the sentence
          about to be announced are as follows: (a) you took the life of a mother
          and injured two children while using methamphetamine while on release
          from another charge; (b) your actions were without regard to anyone
          else[']s rights;(c) you have been unwilling to address serious addiction,
          mental health and anti-social personality issues.



      7. I think the prospects of rehabilitating you are good if you follow through
         on this judgment and complete a chemical dependency program, mental
         health and behavior modification.



      10. The alternatives open to me other than prison are not appropriate given
         the particular facts of this case — driving while you were intoxicated,
         killing a woman and injuring her son as well as another child passenger.
         I am restricting your parole eligibility for ten (10) years.

Judgment and Sentence, at 10 (Mont. Nineteenth Judicial Dist. Ct. Jan. 22, 2018). The
sentencing judge found that the restriction was necessary for the protection of society
because of the circumstances of Davidson's offense. The court imposed the maximum
                                               2
sentence, pursuant to § 45-5-106(3), MCA (2015), and § 46-18-222, MCA,does not apply.
The court did not consider alternatives, pursuant to § 46-18-225, MCA (2015), as
mentioned in the last reason as listed above.
       Davidson has not demonstrated illegal incarceration because of this parole
restriction. Sentencing judges possess the statutory authority to impose a parole restriction,
and a district court is in the best position to hear the relevant facts to determine its reasons
for such a restriction. State v. Rosling,2008 MT 62,¶¶ 64-66,342 Mont. 1, 180 P.3d 1102;
State v. Garrymore,2006 MT 345,TT 32-34,334 Mont. 1, 145 P.3d 946. We acknowledge
that Davidson had been a member of the United States Armed Services, specifically the
Green Berets, prior to this offense; he committed a serious crime, however, for which the
District Court imposed a lawful sentence upon conviction. We conclude that Davidson is
not entitled to be resentenced.
      IT IS THEREFORE ORDERED that Davidson's Petition for a Writ of Habeas
Corpus is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Richard Gene Davidson personally.
                    FL.g
      DATED this Z—      day of February, 2021



                                                                  Chief Justice




                                                     40       4111
                                                             to/ „fp.



                                              3